Citation Nr: 0433702	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-18 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs health-care system.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Charleston, South 
Carolina that denied the benefit sought on appeal.  The 
veteran, who had active service, reportedly from October 1942 
to October 1945, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's initial application for VA health care was 
received after January 17, 2003.


CONCLUSION OF LAW

The requirements for enrollment in the Department of Veterans 
Affairs health-care system have not been met.  38 U.S.C.A. 
§38 U.S.C.A. § 1721 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 17.36 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004).  

In this regard, the Board observes that the VAMC did not 
provide notice of the VCAA to the appellant in connection 
with his claim as required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, such notice is not required in this 
case.  An opinion from the VA General Counsel has held that 
under 38 U.S.C.A. § 5103(a), the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claim ineligible for the claimed 
benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  The Board 
finds that this is such a claim and that the law, not the 
evidence, is dispositive in this case.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that the case is ready for appellate review.  

The basic facts in this case are not in dispute.  The veteran 
submitted a VA Form 10-10EZ (Application for Health Benefits) 
in January 2003.  While that Application does not contain a 
date-stamp reflecting the date it was actually received, the 
VAMC in Charleston, South Carolina has indicated that it was 
received after January 17, 2003.  The veteran does not 
dispute that his application was received after January 17, 
2003, and he testified as much under oath at a hearing before 
the BVA held at the Regional Office in Atlanta, Georgia in 
October 2004.  See Transcript at 6.

The VAMC has denied the veteran's application based on a 
change in a VA regulation that was effective January 17, 
2003.  That change suspended enrollment in the VA health-care 
system for certain individuals in what is referred to as 
"priority category 8" such as the veteran, individuals who 
do not have compensable service connected disabilities and 
whose income exceeds a geographic-means test.  See 68 Fed. 
Reg. 2670-2673 (January 17, 2003) (codified at 38 C.F.R. 
§ 17.36).  

The veteran does not contend that he has a compensable 
service connected disability, or that his income is less than 
the geographic-means test.  Nor does he contend that he is 
not one of the individuals the regulation was intended to 
affect.  Rather, he contends that the Secretary's decision 
was wrong and discriminatory, and he seeks to rectify this 
situation for all similarly affected veterans.  He asserts 
that whatever funds are available for medical care for the 
lowest classification should be spread fairly and equitably 
among all veterans in that classification, rather than 
exclude some veterans.  The Board find's that the veteran's 
contentions, while noble, are without merit.

The Secretary of Veteran's Affairs clearly has the authority 
and power to prescribe rules and regulations relating to 
hospital, nursing home care and medical treatment of 
veterans.  See 38 U.S.C.A. § 1721.  The change of 38 C.F.R. 
§ 17.36 affecting the veteran was clearly an exercise of that 
authority and was published as an interim final rule in the 
Federal Register on January 17, 2003.  In the summary of that 
change in the Federal Register it was explained,

As required by Pub. L. 104-262, the 
Veterans' Health Care Eligibility Reform 
Act of 1996, the Secretary of Veterans 
Affairs must make an annual decision 
concerning enrollment in VA's health-
care system in order to ensure that 
medical services provided are both 
timely and acceptable in quality.  An 
enrollment system is necessary because 
the provision of VA health care is 
discretionary and can be provided only 
to the extent that appropriated 
resources are available for that 
purpose.  In recognition of that fact, 
Congress has prioritized eligibility to 
enroll in the VA system by creating 
eight priority categories, with priority 
category 8 veterans (those who do not 
have compensable service-connected 
disabilities, and whose incomes exceed 
geographic-means tests) having the 
lowest priority for enrollment.  The law 
recognizes the higher obligation owed to 
veterans requiring care for their 
service-connected disabilities, and to 
lower-income veterans.  Since the 
implementation of the enrollment 
requirement in 1998, all veterans 
seeking VA care have been permitted to 
enroll.  However, due to a tremendous 
growth in the number of veterans seeking 
VA health-care benefits in recent 
months, VA has been unable to provide 
all enrolled veterans with appointments 
within a reasonable time.  Many VA 
facilities have either placed new 
enrollees on waiting lists or have 
scheduled appointments so far in the 
future that the services cannot be 
considered timely.  This document 
announces the enrollment decision 
required by law.  VA will continue to 
treat all veterans currently enrolled in 
any category, and will treat new 
enrollees in categories 1 through 7.  
However, to protect the quality and 
improve the timeliness of care provided 
to veterans in higher enrollment-
priority categories, VA will suspend the 
enrollment of additional veterans who 
are in the lowest statutory enrollment 
category (priority category 8).  It is 
emphasized that this decision will not 
affect veterans already enrolled in the 
VA system, nor affect eligibility for 
treatment of service-connected 
disabilities which exists independently 
of enrollment requirements.  This 
enrollment decision is effective January 
17, 2003.  To facilitate this decision, 
this document also amends existing 
regulations to establish additional 
subpriorities within priority category 
8.  Although the document takes no 
action that will affect the enrollment 
of veterans in priority category 7, the 
document will nevertheless also amend 
the existing regulations to establish 
the same additional subpriorities within 
priority category 7.

68 Fed. Reg. 2670 (January 17, 2003) (codified at 38 C.F.R. 
§ 17.36).  The Board is bound in its decisions by the 
regulations of the VA and the instructions of the Secretary.  
See 38 U.S.C.A. § 7104 (c); 38 C.F.R. § 20.101 (a).  As 
such, the Board has no authority or jurisdiction to correct 
the "wrong" the veteran seeks to redress by this appeal.  


ORDER

Enrollment in the Department of Veterans Affairs health-care 
system is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



